DETAILED ACTION
	This Office action is in response to the amendment filed on February 03, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 14, 2021 was filed after the mailing date of the Non-Final rejection sent on November 24, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding to claim 1, the prior art of record fails to disclose or suggest “a third terminal connected to a terminal of an AC grid system and connected to another side of the third power semiconductor switch” in combination with other claim limitations. Claims 2 and 5 depend directly or indirectly from claim 1 and are, therefore, are also allowed at least for the same reasons set above.

Regarding to claim 3, the prior art of record fails to disclose or suggest “a third terminal connected to a terminal of an AC grid system and connected to another side of the third power semiconductor switch” in combination with other claim limitations. Claims 4 and 25 depend directly or indirectly from claim 3 and are, therefore, are also allowed at least for the same reasons set above.

Regarding to claim 6, the prior art of record fails to disclose or suggest “a third terminal connected to another side of the third power semiconductor switch and connected to a terminal of an AC grid system” in combination with other claim limitations. Claims 7 and 10-12 depend directly or indirectly from claim 6 and are, therefore, are also allowed at least for the same reasons set above.

Regarding to claim 8, the prior art of record fails to disclose or suggest “a third terminal connected to a terminal of an AC grid system and connected to another side of the third power semiconductor switch” in combination with other claim limitations. Claims 9 and 26-28 depend directly or indirectly from claim 8 and are, therefore, are also allowed at least for the same reasons set above.

Regarding to claim 13, the prior art of record fails to disclose or suggest “a third terminal connected to a terminal of the AC grid system and connected to another side of the third power semiconductor switch” in combination with other claim  Claims 14 and 17 depend directly or indirectly from claim 13 and are, therefore, are also allowed at least for the same reasons set above.

Regarding to claim 15, the prior art of record fails to disclose or suggest “a third terminal connected to a terminal of the AC grid system and connected to another side of the third power semiconductor switch” in combination with other claim limitations. Claims 16 and 29 depend directly or indirectly from claim 15 and are, therefore, are also allowed at least for the same reasons set above.

Regarding to claim 18, the prior art of record fails to disclose or suggest “a third terminal connected to a terminal of an AC grid system and connected to another side of the third power semiconductor switch” in combination with other claim limitations. Claims 19 and 22-24 depend directly or indirectly from claim 18 and are, therefore, are also allowed at least for the same reasons set above.

Regarding to claim 20, the prior art of record fails to disclose or suggest “a third terminal connected to a terminal of an AC grid system and connected to another side of the third power semiconductor switch” in combination with other claim limitations. Claims 21 and 30-32 depend directly or indirectly from claim 20 and are, therefore, are also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Examiner, Art Unit 2838